Citation Nr: 1628050	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by shortness of breath.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a disability manifested by blurry vision.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for vascular disease.

6.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appellant served in the Louisiana Army National Guard from April 1982 to April 1988 and from March 2000 to June 2000, with a period of active duty for training (ACDUTRA) from July 1982 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009, December 2010, and February 2013 rating decisions of the Atlanta, Georgia, and New Orleans, Louisiana, Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In February 2016, the appellant appeared at a hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days in which to submit additional evidence.  Thereafter, the appellant's representative submitted additional evidence and waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issues pertaining to hypertension and vascular disease have been recharacterized as original claims for service connection, instead of claims to reopen.  The rationale is that, in July 2009, the appellant filed a timely notice of disagreement with the June 2009 rating decision that denied, in pertinent part, the appellant's initial service connection claims for hypertension and poor circulation in hands and legs.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the claimed disabilities stem from an incident where his commanding officer ordered him to remove his gas mask in a hazardous area during a period of ACDUTRA or inactive duty for training (INACDUTRA) in the summer of 1986.  In March 2011, T.T., a fellow service member, submitted a statement that also recalled the appellant's account of the gas mask incident.

Regarding Reserve or National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).

Initially, the Board finds that further development is needed to determine the dates of ACDUTRA or INACDUTRA, particularly in 1986, the year when the appellant's reported in-service injury occurred.  An Army National Guard Retirement Credits Record shows that the appellant incurred 54 points for assembly, period of equivalent instruction or appropriate duty from April 29, 1986, to March 31, 1987, which corresponds to 54 days of such training (1 point for each day), and 15 points for active duty, ACDUTRA, or fulltime training duty from July 19, 1986, to August 2, 1987, which corresponds to 15 days of such training.  There is, however, no indication of specifically when these points were incurred.  In an attempt to determine the appellant's dates of ACDUTRA or INACDUTRA, in October 2008, the RO requested records from the Office of the Adjutant General Louisiana, but the request was subsequently returned to sender.  Recently, the appellant submitted a Leave and Earning Statement dated March 24, 1993.  Upon remand, the RO is to obtain any records that may help determine the dates of the appellant's ACDUTRA or INACDUTRA in 1986, to include contacting the Office of the Adjutant General Louisiana and obtaining any outstanding Leave and Earning Statements.

The Board also finds that the evidence suggests that the reported gas mask incident occurred during ACDUTRA or INACDUTRA in the summer of 1986.  As discussed above, T.T.'s account of the incident corroborates that of the appellant.  The available service personnel records show that the appellant was assigned to serve as an ammunition clerk in March 1986.  In April 1986, he applied to be transferred to a different unit because he felt he was being treated unfairly.  See, e.g., Letter to Senator (April 8, 1986).  In May 1986, the appellant's commander denied his transfer request, citing disciplinary problems.  Also in May 1986, appellant and T.T. were assigned to duties related to chemical detection, decontamination, and radiological monitoring and surveying.  See DA Form 2496 (May 5, 1986) (showing that the appellant was assigned a M256 chemical agent detector kit); see also M256A1 Chemical Agent Detector Kit, ARMY STUDY GUIDE, available at http://www.armystudyguide.com/content/ Military_Equipment_Information/CBRN_Equipment_Information/m256a1-chemical-agent-det.shtml (noting that the M256 chemical agent detector kit is used to detect and identify blood, blister, and nerve agents present either as liquid or as vapor and may be used to determine when it is safe to unmask, to locate and identify chemical hazards, and to monitor decontamination effectiveness).  Training records show that the appellant failed to qualify with the rifle on June 3, 1986, but passed tests related to gas mask use and detecting and reacting to chemical, biological, and nuclear hazards; administering nerve agent antidote, and marking contaminated areas.  The appellant was reassigned as a M256 (chemical agent detector kit) operator in June 1987.  Subsequent personnel records show that the appellant was reprimanded for tardiness and unexcused absences in June 1987 and September 1987.  The Board finds that the appellant's history of disciplinary problems, hazardous materials training, and T.T.'s statement tend to support the appellant's report that he was singled out and ordered to remove his gas mask in a contaminated area during training in the summer of 1986.

The appellant reports that he was exposed to nerve and gas agents for five to ten seconds during the gas mask incident.  He explained that he knew this because he was given a test kit that would turn a certain color for certain compounds.  See Statement (February 13, 2016).  As a M256 (chemical agent detector kit) operator who passed tests requiring him to detect and identify various hazardous materials, the appellant possessed the tools and requisite expertise make such a statement.  The Board finds, however, that the type and concentration of the nerve and gas agents to which the appellant was exposed remains unclear.

The appellant reported that he has experienced shortness of breath, blurry vision, nightmares, and coughing blood since the gas mask incident.  He also reported that he went to Charity and St. John's Hospital in New Orleans after exposure; however, records of such treatment were destroyed when the hospitals closed after Hurricane Katrina.

To date, the RO has obtained all available, identified treatment records.  The available records show that the appellant has been treated for the claimed conditions.  While the evidence of record suggests that the appellant's current conditions may be related to service, the evidence of record is insufficient to decide the claims.  Accordingly, VA examinations are needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Lastly, although the appellant's representative appears to have appealed a privacy or FOIA request, the Board finds no prejudice in remanded the case as the representative requested similar development in his recent March 2016 brief.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records that may help determine the dates of the appellant's ACDUTRA or INACDUTRA in 1986, to include contacting the Office of the Adjutant General Louisiana and obtaining any outstanding Leave and Earning Statements.

If such records are unavailable, the appellant's claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the appellant for a VA examination by an appropriate medical professional with respect to the claimed psychiatric disorders.  The examiner must review the entire claims file.

The examiner is to diagnose any psychiatric disorder the appellant has had at any time during the pendency of this appeal, even if such disorder has now resolved.  The examiner should be advised that a clear diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is related to the a period of the appellant's ACDUTRA or INACDUTRA service, particularly the reported gas mask incident (explained above).

The examination report must include a complete rationale for all opinions expressed.

3.  Then, schedule the appellant for a VA examination by an appropriate medical professional with respect to the appellant's other claimed disorders.  The examiner must review the entire claims file.

The examiner is to determine whether the appellant has had any of the claimed disorders since during the pendency of the appeal, even if such disorder has now resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to the appellant's ACDUTRA or INACDUTRA service.

The examiner is to specifically address the appellant's theory that he was exposed to gas and nerve agents without a gas mask for five to ten seconds during training in the summer of 1986.  While the Board finds sufficient evidence that this incident occurred, the type and concentration of the agents is unknown.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

